Section 1 of Chapter 14657, Acts of 1931 is mandatory in its requirement that certificates of nomination, whether by primary or committee, must be filed with the Board of County Commissioners not less than twenty days before the General Election. The reason for this is obvious, since the ballot must be made up and printed in time for absentee voting to start fifteen days before the election. The record in this case shows that the respondent Board of County Commissioners so construed the law by making up the ticket in the first instance to contain only the nominees who had been certified within the legal time limit. The change that was made in making up the ballot, admittedly occurred after the twenty-day limitation had expired and after the County Commissioners had once fully discharged their functions in making up the ballots on the basis of the record as it stood on the day the twenty days ran out.
This Court has recently held that when invoked before an election is held, all provisions of the election law are to be regarded as mandatory and are to be regarded as enforceable by mandamus and otherwise at the instance of any individual elector, as well as the public officials, such as the Attorney General, who are charged with enforcement of these laws. See McGregor vs. Burnett, 141 Sou. Rep. 599.
I concur in the conclusion reached, solely on the ground that the attempted certification of the Republican Party nominee was made after the time limit for such certifications had run out. I am not prepared to say at this time that if this were not true, that the attempted certification could be attacked in this kind of proceeding against the County Commissioners alone, without bringing into the *Page 174 
case the Republican nominee and other parties in interest.
TERRELL, J., concurs.